DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 1/25/2022.

Election/Restrictions
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/21/2020.

Response to Arguments
	All of Applicant’s arguments filed 1/25/2022 have been fully considered.
	In view of the filed amendments, new rejections are provided below. In view of the new rejections presented below, Applicants arguments over the Muller and Paul references are moot.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "formula (IV)" in reference to the fatty alcohols in claim.  There is insufficient antecedent basis for this limitation in the claim as claim 1 was amended to recite specific fatty alcohol and no longer recites formula (IV).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cervantes (US 5,756,076), and Paul (WO 2017/109692), previously cited, as evidenced by Benabdillah (US 2008/0226576).
Cervantes discloses a conditioning and detergent for use on hair.  The composition comprises a conditioner system comprising at least one C14-C22 fatty alcohol and at least one cationic surfactants selected from quaternary ammonium salts (abs).
Regarding claims 1(iii) and 13-14: Cervantes teaches the at least one C14-C22 fatty alcohol to be preferably selected from cetyl alcohol, stearyl alcohol and cetyl stearyl alcohol (Col. 2, lines 40-47). The fatty alcohol is taught to be used in amounts ranging from 1-10%, preferably 1-8% (col. 5, lines 5-15), which overlaps with the claimed 5.5-15% and 5.5-10%.
Regarding claims 1(i), 2-3 and 18-19: Cervantes teaches the cationic surfactants, a quaternary ammonium salt, to preferably be behenyltrimethylammonium chloride (col. 3, lines 35-10) and teaches this to be used in amounts ranging from 0.3-10%, preferably 0.5-8% which overlaps with the claimed ranges of 3.2-10%, 3.2-5% (col. 5, lines 5-15).
Regarding claims 15-16: Cervantes teaches that the composition can further comprise a cationic silicone, preferably DC939 cationic emulsion which is an aqueous emulsion comprising 36% of amodimethicone (col. 3, lines 40-65), these can be used in amounts ranging from 0-10% (col. 5, lines 5-15).  As evidenced by Benabdillah, DC939 emulsion is a silicone gum [0136].
However, Cervantes does not teach the composition to comprise the claimed O/W emulsion.
Regarding claims 1(ii) and 11: Paul discloses an oil-in-water emulsion having D50 particle size of less than 350 nm comprising: a silicone mixture comprising: a trialkylsilyl terminated dialkylpolysiloxane having a viscosity of from 40,000 to less than 100,000 mPa.s at 25°C and an amino silicone having a viscosity of from 1,000 to 15,000 mPa.s at 25°C and amine value of from 2 to 10 mg of KOH per gram of polymer; a mixture of emulsifiers comprising one or more non-ionic emulsifier, wherein the mixture of emulsifiers has a HLB value from 10 to 16; and water (Paul – claim 1).
Paul teaches this O/W emulsion to impart a better conditioning property along with other desirable properties.  Better conditioning properties include reduction of wet combing force, improvement of dry feel or  smoothness, reduction of dry combing force, reduction of heavy fee, reduced build up and/or improvement of shine (Pg. 11-12).
Regarding claims 1(ii), 2, 4-8, 9, 11:  Examples I (inventive examples 4-6) discloses multiple embodiments wherein the oil-in-water emulsion was made using 450g amino silicone fluid (trimethylsilyl terminated aminoethylaminopropylmethylsiloxane - dimethylsiloxane copolymer, viscosities ranging from 1600-13500 mPa.s and an amine value of 6.9-7.2) and 1800g trimethylsilyl terminated dimethylsiloxane polymer fluid (with a viscosity of 61500mPa.s) and a non-ionic mixture (Steareth-6, PEG 100 stearate, trideceth-3 and trideceth-10)  having an HLB of 11.25.  To this emulsified mixture a cationic surfactant, cetyltrimethylammonium chloride, was added.  The HLB value of the mixture of cationic and non-ionic emulsifiers was between 10 and 16. As calculated using the amounts provided above, the trimethylsilyl terminated dimethylsiloxane polymer fluid makes up 80% of the silicone mixture and the amino silicone makes up 20%. The particle size of the inventive emulsions ranged from 150-170nm.
Regarding claims 8 and 10: Paul teaches the trialkylsilyl terminated dialkylpolysiloxane to be present in an amounts of 38-42% and the amino silicone to be present in an amount of 8-12%, both amounts relative to the total weight of the emulsion. These amounts overlap with the ranges of 70-90% and 10-30% of instant claim 8 (Pg. 10, lines 1-4). 
Regarding claims 1(ii) and 12: Paul teaches that the O/W emulsion can be used in hair care compositions in amounts ranging from 3-10% relative to the total weight of the hair composition (Pg. 11).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cervantes with the teachings of Paul and add 3-10% of the O/W emulsion of Paul to the hair composition of Cervantes as an additional conditioning agent, as Paul teaches that the emulsions provides hair care compositions with better conditioning property and other desirable properties as discussed above.  One of skill in the art would have a reasonable expectation of success as Cervantes teaches the use of multiple conditioning agents, such as silicones, Paul teaches that the O/W emulsion can be added to hair care compositions to provide improved conditioning benefits and its prima facie obvious to combine two compositions each taught by the prior art to be used for same purpose (i.e. conditioning) in order to create a third composition for the same purpose (i.e. conditioning).

Claims 1-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (WO 2017/109692) and Ainger (US 6,610,280). Ainger is cited on the 11/26/2019 IDS.
Paul teaches a O/W emulsion to impart a better conditioning property along with other desirable properties.  Better conditioning properties include reduction of wet combing force, improvement of dry feel or  smoothness, reduction of dry combing force, reduction of heavy fee, reduced build up and/or improvement of shine (Pg. 11-12).
Regarding claims 1(ii), 2, 4-8, 9, 11:  Examples I (inventive examples 4-6) discloses multiple embodiments wherein the oil-in-water emulsion was made using 450g amino silicone fluid (trimethylsilyl terminated aminoethylaminopropylmethylsiloxane - dimethylsiloxane copolymer, viscosities ranging from 1600-13500 mPa.s and an amine value of 6.9-7.2) and 1800g trimethylsilyl terminated dimethylsiloxane polymer fluid (with a viscosity of 61500mPa.s) and a non-ionic mixture (Steareth-6, PEG 100 stearate, trideceth-3 and trideceth-10)  having an HLB of 11.25.  To this emulsified mixture a cationic surfactant, cetyltrimethylammonium chloride, was added.  The HLB value of the mixture of cationic and non-ionic emulsifiers was between 10 and 16. As calculated using the amounts provided above, the trimethylsilyl terminated dimethylsiloxane polymer fluid makes up 80% of the silicone mixture and the amino silicone makes up 20%. The particle size of the inventive emulsions ranged from 150-170nm.
Regarding claims 8 and 10: Paul teaches the trialkylsilyl terminated dialkylpolysiloxane to be present in an amounts of 38-42% and the amino silicone to be present in an amount of 8-12%, both amounts relative to the total weight of the emulsion. These amounts overlap with the ranges of 70-90% and 10-30% of instant claim 8 (Pg. 10, lines 1-4). 
Regarding claims 1(ii) and 12: Paul teaches that the O/W emulsion can be used in hair care compositions in amounts ranging from 3-10% relative to the total weight of the hair composition (Pg. 11).  
However, Paul does not teach the composition to comprise 3.2-10% of a cationic emulsifier and 5.5-15% of a fatty alcohol as claimed.
Ainger discloses a hair treatment composition containing a silicone component comprising droplets of a silicone blend (abs) which provide the composition with conditioning benefits (col. 1, lines 5-10). The blend is preferably added in the form of an aqueous emulsion (col. 2,lines 60-65).
Ainger teaches the composition to preferably comprise a conditioners, preferably fatty alcohols, these are preferably combined with cationic surfactants.  This combination in conditioning compositions is especially advantageous because it leads to formation of a lamellar phase, in which the cationic surfactant is dispersed.  Preferred fatty alcohols include cetyl alcohol, stearyl alcohol and mixture thereof.  These are used in amounts ranging from 0.01-10%.  The cationic conditioning surfactants suitable for use include behenyltrimethylammonium chloride and these are used in amounts ranging from 0.01-10% (Col. 9, lines 55 through Col. 11 lines 15).
It would have been prima facie obvious to modify the teachings of Paul with those of Ainger and use a combination of behentrimethylammonium chloride and cetyl and/or stearyl alcohols in the cosmetic compositions of Paul comprising the claimed O/W emulsion in the taught amounts as Ainger teaches that this combination when used in conditioning compositions  is especially advantageous because it leads to formation of a lamellar phase, in which the cationic surfactant is dispersed.  One of skill in the art would have a reasonable expectation of success as Ainger teaches that this combination can be used in hair composition comprising aqueous silicone emulsions and Paul teaches aqueous silicone emulsions and teaches that surfactants and fatty alcohols can be added to the cosmetic composition.

Claims 1-14, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (WO 2017/109692) and Ainger (US 6,610,280), as applied to claims 1-14 and 18-20 above, and further in view Avery (US 2002/0034483). Avery is previously cited.
As discussed above, Paul makes obvious the limitations of claims 1-14 and 18-20, however Paul does not teach the composition to comprise dimethicone as recited by instant claims 15-16.
Avery teaches hair treatment compositions and teaches that these can comprise a silicones and silicone gums, such as dimethicone, as a preferred conditioning agent to deliver one or more benefits relating to Shine, Softness, combability, wet-handling, anti-Static properties, protection against damage, body, volume, stylability and manageability [0033-0037]. These are taught to be used in amounts ranging from 0.01- 10% [0081].
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention to modify the teachings of Paul with those of Avery and add 0.01-10% of a dimethicone to the hair care composition of Paul to add one or more of the conditioning benefits taught by Avery. One of skill in the art would have a reasonable expectation of success as Paul teaches that components of hair care known to those of skill in the art can be added and Avery demonstrates that dimethicones are well known to be used to condition hair and Paul expresses a desire for compositions which provide conditioning (Pg. 11).
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613